               Case 18-12795-gs      Doc 73     Entered 02/20/19 11:32:12        Page 1 of 2



 1
 2
 3
 4
         Entered on Docket
       February 20, 2019
 5 ___________________________________________________________________
 6
 7
 8
 9
10   Kristin A. Schuler-Hintz, Esq. SBN 7171
     Michael Chen, Esq. SBN 7307                                        E-filed: M_EfileDate
11   McCarthy & Holthus, LLP
12   9510 West Sahara Avenue, Suite 200
     Las Vegas, NV 89117
13   Phone (877) 369-6122
     Fax (866) 339-5691
14   NVBK@McCarthyHolthus.com
15
     Attorneys for Secured Creditor, Seterus, Inc. as the authorized subservicer for Federal National
16   Mortgage Association (“Fannie Mae”), creditor c/o Seterus, Inc., its assignees and/or successors
17
                                 UNITED STATES BANKRUPTCY COURT
18
                                        DISTRICT OF NEVADA
19
20
     In re:                                         )   Case No.: 18-12795-btb
21                                                  )
     2806 Paradise Isle, LLC,                       )   Chapter 11
22                                                  )
23                     Debtor.                      )   DATE: 2/27/2019
                                                    )   TIME: 10:00am
24                                                  )
                                                    )   ORDER APPROVING STIPULATION TO
25                                                  )   CONTINUE HEARING ON DEBTOR’S
26                                                  )   MOTION TO VALUE COLLATERAL

27
28
29


          Rev. 12.09                                                      M&H File No NV-18-147442
                                                                                        18-12795-btb
               Case 18-12795-gs     Doc 73     Entered 02/20/19 11:32:12      Page 2 of 2



 1           The Stipulation to Continue Debtor’s Motion to Value Collateral having been filed with
 2   the Court as Dkt. No. 72. Upon review of the Stipulation, and good cause appearing, the Court
 3   rules as follows:
 4           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the hearing on Debtor’s
 5   Motion to Value Collateral shall be continued from 2/27/2019 at 10:00am, to 4/23/2019 at
 6   1:30pm. The hearing scheduled for 2/27/2019 at 10:00am will be vacated from the Court’s
 7   calendar accordingly.
 8
 9
     IT IS SO ORDERED.
10
11   Submitted by:
     McCarthy & Holthus, LLP
12
     ___/s/ Michael Chen____
13
     Kristin A. Schuler-Hintz, Esq.
14   Michael Chen, Esq.
     9510 West Sahara Avenue, Suite 200
15   Las Vegas, NV 89117
16   (877) 369-6122

17
18
19
20
21
22
23
24
25
26
27
28
29


          Rev. 12.09                                                    M&H File No NV-18-147442
                                                                                      18-12795-btb
